Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 12/11/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the marked version of the specification is not properly marked.  Thus, the examiner was unable to determine if the substitute specification contained new matter.
Drawings
The drawings filed are accepted.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Ahl on September 10, 2021.
The application has been amended as follows:
The abstract has been deleted and replaced with the following:
-- The stackable trellis support system of the present invention comprises base and main trellis assemblies having wire mesh over the horizontal wire mesh frame assembly. The base trellis assembly allows additional sections to be added to the system, utilizing four main post apparatuses for connecting each trellis assembly. Any number of main trellis assemblies may be connected using the main post apparatus to form the stackable trellis support system. The base trellis assembly can be anchored in soil/ground using anchored rebar stakes to which the base post apparatus slides over and attaches, using locking bolts, allowing the height of base trellis assembly to be adjustable along the vertical axis of said rebar stakes, and perpendicular to soil/ground. The trellis side wire panels can be hung from said wire mesh frame assembly to provide vertical support.—

In paragraph (0065), in the third to last line of the paragraph, the phrase “base trellis apparatus 6” has been deleted and the phrase –base post apparatus 6—has been inserted in place thereof.
In paragraph (0065), in the third line after “cross rail 16”, the phrase -- and two post rail gussets 18—has been added.
In paragraph (0065), in the second to last line of the paragraph, the phrase “main trellis apparatus 12” has been deleted and replaced with --main post apparatus 12--.
In paragraph (0065) in the second to last line of the paragraph, the phrase “terminal post 12” has been deleted and replaced with --main post apparatus 12--.
In paragraph (0065), in the second to last line of the paragraph, “spring clip 24” has been replaced with -- spring clip 19--.
In the last line of paragraph (0065), “spring clip hole 19” has been replaced with --spring clip hole 20--.
In paragraph (0066), the phrase “main post apparatus (not shown)” is deleted and –end rail sleeve—has been inserted in place thereof.
In paragraph (0067), the last line has been deleted and replaced with –in addition, the main post apparatus 12 can be connected or disconnect to the end rail sleeve 14 by engaging the button spring clip 19.--.
In paragraph (0067), in the third line of the paragraph after “12”, insert --with concentric reduced ends 21--.
Paragraph (0068), the first sentence has been deleted and replaced with:--As showing in FIG. 11 is a perspective view of the main post apparatus 12 whereas the base leg 24 inserted in the main post apparatus 12. --

In paragraph (0075), in the second line of the paragraph after “38”, the phrase --including plants 41— has been inserted.
Claims 8-17 have been canceled.
New claim 18 has been entered:
-- 18 (New) A stackable trellis support system comprising:
a) more than one trellis assembly,  each of said trellis assemblies is square, circular, or rectangular in shape and comprises:
-four horizontal steel top rails,
-four horizontal steel cross rails,
-four vertical tubular end rail sleeves each having a vertical opening,  wherein each of said vertical tubular end rail sleeves is welded to two of said horizontal steel top rails and to one of said horizontal steel cross rails;
- a steel ring welded to said four horizontal steel cross rails and centered within said trellis assembly,  
                -a square-patterned welded wire mesh having said shape of said trellis assembly and fitted over said trellis assembly, said square-patterned welded wire mesh has an opening aligned with said steel ring;
- vertical square-patterned welded wire mesh panels with multiple curved wire ends mounted perpendicularly on said four horizontal steel top rails;
b) four telescoping base post apparatus to anchor said stackable trellis support system to the ground, each of said adjustable base post apparatus comprising:
                -A rebar stake; and 

c) multiple main post apparatus that can be inserted into said vertical openings of said vertical tubular end rail sleeves of said trellis assemblies.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 18 is allowable over the prior art.  The closest prior art (US 2017/0049055) teaches stackable trellis support systems (FIG 16) comprising four horizontal top rails (Figure 1),four vertical tubular end rail sleeves each having a vertical opening (see Figures wherein vertical legs are taught to be PVC tubing),  wherein each of said vertical tubular end rail sleeves attached to two of said horizontal steel top rails;  a ring (Figure 14) centered within the trellis assembly,  and a square-patterned mesh having the shape of the trellis assembly and fitted over the trellis assembly with an opening aligned with the ring.  Various plant support systems are also known to have many of the individual features of the claimed invention, including construction from welded steel (see e.g. Brown (US 2015/0113869)), telescoping supports (e.g. US 2009/0320359), and rebar to anchor the trellis to the ground (US 2020/0120879). The claims are allowable over the prior art, however, because the prior art fails to render obvious the combination of specific features claimed in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN R KRUER/Primary Examiner, Art Unit 3649